FILED
                             NOT FOR PUBLICATION                             JAN 20 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 SIRVARD OROUJYAN,                                No. 06-70347

               Petitioner,                        Agency No. A075-706-738

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Sirvard Oroujyan, a native and citizen of Armenia, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s (“IJ”) decision denying her application for asylum,



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

NED/Research
withholding of removal, and protection under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review adverse

credibility determinations for substantial evidence, Chebchoub v. INS, 257 F.3d
1038, 1042 (9th Cir. 2001), and we deny the petition for review.

         Substantial evidence supports the IJ’s adverse credibility determination

because Oroujyan’s testimony was inconsistent with her declaration concerning the

details of her escape from the September 1999 attack and concerning whether her

February 2000 attackers threatened her with a gun or a knife, see Chebchoub, 257
F.3d at 1043 (inconsistencies in the details of events that form the basis for the

asylum claim go to the heart of the claim and support an adverse credibility

finding), and the IJ reasonably found Oroujyan’s explanations for the discrepancies

unconvincing, see Rivera v. Mukasey, 508 F.3d 1271, 1275 (9th Cir. 2007). In the

absence of credible testimony, Oroujyan failed to establish eligibility for asylum or

withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.

2003).

         Oroujyan’s contention that the BIA failed to address her CAT claim is not

supported by the record. Because Oroujyan’s CAT claim is based on the same

evidence the IJ found not credible and she points to no further evidence to show it




NED/Research                                2                                   06-70347
is more likely than not she wold be tortured if returned to Armenia, her CAT claim

fails. See id. at 1156-57.

       PETITION FOR REVIEW DENIED.




NED/Research                             3                                  06-70347